UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported) – December 9, 2010 ALLETE, Inc. (Exact name of registrant as specified in its charter) Minnesota 1-3548 41-0418150 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 30 West Superior Street Duluth, Minnesota 55802-2093 (Address of principal executive offices, including zip code) (218) 279-5000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 7 – REGULATION FD Item 7.01Regulation FD Disclosure ALLETE, Inc. (ALLETE) expects to earn between $2.35 and $2.55 per share in 2011. Significant assumptions impacting ALLETE’s 2011 earnings guidance include: · similar taconite production on Minnesota’s Iron Range as in 2010, which impacts the electricity usage by Minnesota Power’s taconite customers. On December 1, 2010, Minnesota Power received demand nominations from its industrial customers for the period of January through April 2011, which are at similar levels to those for the September through December 2010 time period; · a final Minnesota Power retail rate order consistent with the Minnesota Public Utilities Commission’s November 2, 2010, written order; · an increase in rider recoverable revenue related to the Bison I wind project; · an order from the Wisconsin Public Service Commission approving higher rates at Superior Water, Light & Power Company; · higher Square Butte Electric Cooperative operating expenses allocated to Minnesota Power related to an environmental retrofit at that generating station; · increased depreciation and interest expenses due to recent capital expenditures; · increased production at BNI Coal Ltd. compared to 2010, due to the absence of a scheduled maintenance shut-down in 2010 by BNI Coal’s largest customer; and · a smaller projected net loss at ALLETE Properties, LLC than in 2010 due to expense management efforts. ALLETE remains committed to providing its shareholders with an attractive dividend while at the same time funding its growth initiatives. Readers are cautioned that forward-looking statements reflected in ALLETE’s earnings guidance for 2011 should be read in conjunction with ALLETE’s disclosures under the heading: “SAFE HARBOR STATEMENT UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995” located on page 2 of this Form 8-K. ALLETE Form 8-K dated December 9, 2010 1 Safe Harbor Statement Under the Private Securities Litigation Reform Act of 1995 Statements in this report that are not statements of historical facts may be considered “forward-looking” and, accordingly, involve risks and uncertainties that could cause actual results to differ materially from those discussed. Although such forward-looking statements have been made in good faith and are based on reasonable assumptions, there is no assurance that the expected results will be achieved. Any statements that express, or involve discussions as to, future expectations, risks, beliefs, plans, objectives, assumptions, events, uncertainties, financial performance, or growth strategies (often, but not always, through the use of words or phrases such as “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “projects,” “will likely result,” “will continue,” “could,” “may,” “potential,” “target,” “outlook” or words of similar meaning) are not statements of historical facts and may be forward-looking. In connection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, we are hereby filing cautionary statements identifying important factors that could cause our actual results to differ materially from those projected, or expectations suggested, in forward-looking statements made by or on behalf of ALLETE in this Current Report on Form 8-K, in presentations, on our website, in response to questions or otherwise. These statements are qualified in their entirety by reference to, and are accompanied by, the following important factors, in addition to any assumptions and other factors referred to specifically in connection with such forward-looking statements: · our ability to successfully implement our strategic objectives; · prevailing governmental policies, regulatory actions, and legislation including those of the United States Congress, state legislatures, the FERC, the MPUC, the PSCW, the NDPSC, the EPA and other various state, local, and county regulators, and city administrators, about allowed rates of return, financings, industry and rate structure, acquisition and disposal of assets and facilities, real estate development, operation and construction of plant facilities, recovery of purchased power, capital investments and other expenses, present or prospective wholesale and retail competition (including but not limited to transmission costs), zoning and permitting of land held for resale and environmental matters; · our ability to manage expansion and integrate acquisitions; · the potential impacts of climate change and future regulation to restrict the emissions of GHG on our Regulated Operations; · effects of restructuring initiatives in the electric industry; · economic and geographic factors, including political and economic risks; · changes in and compliance with laws and regulations; · weather conditions; · natural disasters and pandemic diseases; · war and acts of terrorism; · wholesale power market conditions; · population growth rates and demographic patterns; · effects of competition, including competition for retail and wholesale customers; · changes in the real estate market; · pricing and transportation of commodities; · changes in tax rates or policies or in rates of inflation; · project delays or changes in project costs; · availability and managementof construction materials and skilled construction labor for capital projects; · changes in operating expenses, capital and land development expenditures; · global and domestic economic conditions affecting us or our customers; · our ability to access capital markets and bank financing; · changes in interest rates and the performance of the financial markets; · our ability to replace a mature workforce and retain qualified, skilled and experienced personnel; and · the outcome of legal and administrative proceedings (whether civil or criminal) and settlements that affect the business and profitability of ALLETE. Additional disclosures regarding factors that could cause our results and performance to differ from results or performance anticipated by this report are discussed in Item 1A under the heading “Risk Factors” beginning on page 23 of our 2009 Form10-K. Any forward-looking statement speaks only as of the date on which such statement is made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which that statement is made or to reflect the occurrence of unanticipated events. New factors emerge from time to time, and it is not possible for management to predict all of these factors, nor can it assess the impact of each of these factors on the businesses of ALLETE or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statement. Readers are urged to carefully review and consider the various disclosures made by us in this Form 8-K and in our other reports filed with the SEC that attempt to advise interested parties of the factors that may affect our business. ALLETE Form 8-K dated December 9, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ALLETE, Inc. December 9, 2010 /s/ Steven Q. DeVinck Steven Q. DeVinck Controller and Vice President – Business Support ALLETE Form 8-K dated December 9, 2010 3
